Citation Nr: 0715850	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-12 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for hemilaminectomy, 
diskectomy, cervical spine.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for rotator cuff repair, 
left, claimed as shoulder injury.

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for hypertension.

4.  Entitlement to an evaluation in excess of 10 percent for 
contusion left ankle, effective February 20, 2002, and in 
excess of 20 percent, effective February 3, 2006.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
August 1956 and subsequent periods of service in the 
reserves, which included active and inactive duty for 
training.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to a compensable rating for 
left ankle contusion; and denied service connection for 
hemilaminectomy, diskectomy, cervical spine, left shoulder 
rotator cuff repair, and hypertension; finding that the 
veteran had not submitted new and material evidence to reopen 
the claims.  In March 2004, the RO granted an increased 
rating of 10 percent for left ankle contusion, effective 
February 20, 2002.  The RO granted an increased rating of 20 
percent for the left ankle in March 2006, effective February 
3, 2006.  The veteran has not indicated that he is satisfied 
with these ratings.  Thus, the increased rating claim for the 
left ankle contusion is still before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993).  In September 2006, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.

On his VA-Form 9, the veteran stated that he only was 
appealing the service connection claims for the cervical 
spine, shoulder, and hypertension.  On a later statement 
dated within 60 days of the statement of the case, the 
veteran also indicated that he wanted to continue his appeal 
for the increased rating claim for the left ankle.  This 
statement is accepted as a valid substantive appeal regarding 
the increased rating claim for left ankle contusion.

The issues of whether new and material evidence has been 
submitted to reopen service connection claims for 
hemilaminectomy, diskectomy, cervical spine; and entitlement 
to service connection for left shoulder rotator cuff repair 
and hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for left shoulder rotator cuff repair in August 
1995 on the basis that there was no evidence of in-service 
injury.  The veteran did not appeal the decision and it has 
become final.

2.  Evidence received since the final August 1995 decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is not cumulative 
or redundant, and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for left shoulder rotator cuff repair.

3.  The RO denied the claim of entitlement to service 
connection for hypertension in August 1995 on the basis that 
the veteran had not submitted new and material evidence to 
reopen the claim.  The veteran did not appeal the decision 
and it has become final.

4.  Evidence received since the final August 1995 decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is not cumulative 
or redundant, and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for hypertension.

5.  The left ankle disability is manifested by complaints of 
daily pain, weakness, and stiffness and occasional swelling 
and giving way, dorsiflexion most severely limited to 10 
degrees, and plantar flexion most severely limited to 25 
degrees.  


CONCLUSIONS OF LAW

1.  New and material evidence having been received since the 
August 1995 RO decision, the claim for entitlement to service 
connection for left shoulder rotator cuff repair is reopened.  
38 U.S.C.A. § 5108 (West 2002 & West Supp. 2005); 38 C.F.R. § 
3.156(a) (2006).

2.  New and material evidence having been received since the 
August 1995 RO decision, the claim for entitlement to service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002 & West Supp. 2005); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for an evaluation in excess of 10 percent, 
effective February 20, 2002 and 20 percent, effective 
February 3, 2006 for left ankle contusion have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

(a) Left shoulder rotator cuff repair

The RO originally denied entitlement to service connection 
for a left shoulder injury in August 1995, on the basis that 
there was no evidence of any in-service incurrence.  The 
veteran did not appeal this decision; so it became final.  
38 U.S.C.A. § 7105 (West 2002 & West Supp. 2005); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2006).  The 
veteran requested to reopen his claim in March 1997.  The RO 
sent the veteran a letter in June 1997, indicating that the 
veteran needed to submit new and material evidence, but did 
not issue another decision.

The veteran filed a claim to reopen entitlement to service 
connection for a left shoulder disability in July 2002.  
Evidence received since the last final RO decision consists 
of medical records showing a current left shoulder disability 
and sworn testimony from the veteran that when his shoulder 
was operated on in the 1970's, the doctor told him that his 
left rotator cuff had been torn a long time ago and that his 
shoulder injury probably happened when he fell during his 
service in the reserves.  

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it relates to an 
unestablished fact necessary to substantiate the claim, 
specifically the existence of an in-service injury to the 
shoulder.  This evidence raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for left shoulder rotator cuff injury.  The 
information thus constitutes new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a); and the claim is 
reopened. 38 U.S.C.A. § 5108.
(b) Hypertension

The RO originally denied entitlement to service connection 
for hypertension in April 1968, on the basis that there was 
no evidence of any in-service incurrence.  The veteran did 
not appeal this decision; so it became final.  38 U.S.C.A. § 
7105 (West 2002 & West Supp. 2005); 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1103 (2006).  

The veteran filed a claim to reopen service connection for 
hypertension in September 1994; but the RO denied this claim 
in August 1995, on the basis that the veteran had not 
submitted new and material evidence to reopen the claim.  The 
veteran did not file an appeal; so this decision became 
final, as well.  Id.  The veteran requested to reopen his 
claim again in March 1997.  The RO sent the veteran a letter 
in June 1997, indicating that the veteran needed to submit 
new and material evidence, but did not issue another 
decision.

The veteran filed another claim to reopen entitlement to 
service connection for hypertension in February 2002.  
Evidence received since the last final RO decision consists 
of medical records showing continued diagnoses of 
hypertension and sworn testimony from the veteran that he was 
told that he had hypertension at discharge from active duty 
service.   

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it relates to an 
unestablished fact necessary to substantiate the claim, 
specifically in-service incurrence of hypertension.  This 
evidence raises a reasonable possibility of substantiating 
the claim for entitlement to service connection for 
hypertension.  The information thus constitutes new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a); 
and the claim is reopened. 38 U.S.C.A. § 5108.

The veteran's claims to reopen service connection for left 
shoulder rotator cuff repair and hypertension based on new 
and material evidence have been considered with respect to 
the duties to notify and assist.  Given the favorable outcome 
above, however, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). 

II. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in May 2005, 
subsequent to the initial adjudication.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a March 2006 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown. 
 
The notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  Since no new disability rating 
or effective date for award of benefits will be assigned, 
however, any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

III.  Increased rating

The RO originally granted service connection for a left ankle 
injury in June 1976, assigning a 0 percent rating effective 
May 23, 1976.  Claims for increase were denied from July 1976 
to September 1983.

The veteran filed an increased rating claim in February 2002.  
The RO granted an increased rating of 10 percent for the left 
ankle in March 2004, effective February 20, 2002.  In March 
2006, the RO granted an additional increased rating of 20 
percent for the left ankle, effective February 3, 2006.  The 
veteran indicated that he is not satisfied with these 
ratings.  He testified in the September 2006 Board hearing 
that he has decreased activity and swelling in his left 
ankle, requiring the use of a sock.  He also testified that 
his left ankle gives out and that he uses a cane and has 
difficulty going up stairs.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's left ankle is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 for limited motion of the ankle.  
Moderate limited motion of the ankle warrants a 10 percent 
rating.  Marked limitation of motion warrants a 20 percent 
rating.  The words "moderate" and "marked" are not defined 
in the VA Schedule for Rating Disabilities.  

The average normal range of motion of the ankle is 0 to 20 
degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71a, Plate II.

Effective February 20, 2002, the veteran's left ankle 
disability was rated as 10 percent disabling under Diagnostic 
Code 5271.

A November 2002 VA medical record notes complaints of the 
left ankle going out.  A January 2003 VA examination report 
shows complaints of daily pain, weakness, and stiffness and 
occasional swelling and giving way.  The veteran stated that 
he had a flare-up twice a month, lasting about a week and 
that when this happened, he stayed off his foot.  On physical 
examination, his left ankle had dorsiflexion of 10 degrees, 
plantar flexion of 30 degrees, eversion of 20 degrees, and 
inversion of 20 degrees.  He had minimum tenderness in the 
left lateral malleolus and could tandem walk slowly.  X-rays 
were normal.  The diagnostic impression was left ankle strain 
and mild functional loss due to pain.

This evidence shows the veteran's dorsiflexion in the left 
ankle was about halfway between 0 degrees and what is 
considered normal, 20 degrees; and his plantar flexion was 15 
degrees less than the normal range of 45 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  Considering this and the fact 
that the examiner only found mild functional loss due to 
pain, the examination findings do not rise to the level of 
marked limited motion under Diagnostic Code 5271, effective 
February 20, 2002.  

The left ankle disability is rated as 20 percent disabling 
under Diagnostic Code 5271, effective February 3, 2006.  This 
is the highest schedular rating available under this 
diagnostic code.

A February 2006 VA examination report shows complaints of 
continuous, severe pain in the left ankle.  The veteran also 
reported swelling and giving away at intervals.  He denied 
any heat, redness, weakness, or fatigability or lack of 
endurance of the left ankle.  He indicated that he had severe 
flare-ups of the left ankle and that precipitating factors 
were walking or weight bearing.  He used a cane with 
ambulation and had a slight limp to the left greater than the 
right.  He denied dislocation or inflammatory arthritis or 
constitutional symptoms.  He indicated that his condition had 
an effect on his daily activities because he could not walk a 
long distance, stand a long time, or stoop.  Inspection of 
the ankle did not reveal any erythema, edema, or deformity.  
Palpation of the ankle did not reveal any tenderness.  Left 
ankle dorsiflexion was 0 to 20 degrees with limitation due to 
moderate pain.  Left ankle plantar flexion was 0 to 25 
degrees with limitation due to moderate pain.  Range of 
motion of the ankle was not additionally limited by a loss in 
degrees due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.  Without the cane, the veteran was 
unable to demonstrate standing on the heels, toes, or 
stooping due to pain and unsteadiness of gait.  X-rays of the 
left ankle were normal.  Peripheral pulses were 2+ and equal 
on the lower extremities and muscle strength was 4/5.  The 
diagnosis was limited range of motion of the left ankle with 
moderate pain without pathology, as identified by the 
radiographs of the ankle.

None of the remaining diagnostic codes pertaining to the 
ankle apply.  The medical evidence does not show any signs of 
ankylosis.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  The medical evidence also does not show any 
malunion of the os calcis or astragalus or astragalectomy.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-5274. 

A higher disability evaluation has been considered based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical evidence shows complaints of 
daily pain, swelling, and instability.  The veteran also 
reported that his ankle interfered with some of his daily 
activities.  Any functional loss related to the ankle, 
however, already is contemplated by the 10 percent rating 
assigned under Diagnostic Code 5271, effective February 20, 
2002 and the 20 percent rating assigned effective February 3, 
2006.  On objective evaluation in January 2003 there was only 
mild functional loss due to pain.  In February 2006, there 
was no additional loss of motion due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

An extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) also has been considered.  The record does not 
show marked interference with employment due to the veteran's 
service-connected left ankle, as the veteran reported that he 
was retired.  The record also does not show frequent periods 
of hospitalization due to the left ankle.  Thus, the rating 
schedule adequately compensates the veteran for his service-
connected disability; and an extra-schedular rating does not 
apply. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a rating in excess of 10 
percent is not warranted for the left ankle, effective 
February 20, 2002, or in excess of 20 percent, effective 
February 3, 2006.


ORDER

New and material evidence has been submitted to reopen a 
service connection claim for rotator cuff repair, left, 
claimed as shoulder injury and, to this extent only, the 
claim is granted.

New and material evidence has been submitted to reopen a 
service connection claim for hypertension and, to this extent 
only, the claim is granted.

Entitlement to an evaluation in excess of 10 percent, 
effective February 20, 2002 or in excess of 20 percent, 
effective February 3, 2006 for left ankle contusion is 
denied.


REMAND

The veteran has not received adequate notice under Kent v. 
Nicholson, 20 Vet. App. 1 (2006), regarding his application 
to reopen his service connection for hemilaminectomy, 
diskectomy, cervical spine.  Specifically, the veteran must 
be informed of the reason for the last final denial of the 
claim and the evidence necessary to reopen the claim.  A 
January 2003 VA letter generally notes the new and material 
evidence criteria, but does not satisfy Kent.

The medical records for the veteran's Reserves service also 
need to be obtained before a decision can be made on the 
service connection claims for left shoulder rotator cuff 
repair and hypertension.  The veteran testified that he 
immediately entered the Reserves after his active duty 
discharge in 1956.  His representative further mentioned that 
the veteran had 23 years of service in the Reserves.  None of 
the medical or personnel records for Reserve service appear 
in the claims file.  

The veteran testified that he injured his shoulder when he 
fell in inactive duty for training in service.  He also 
testified that when his shoulder was operated on in the 
1970's the doctor told him that his left rotator cuff had 
been torn a long time ago and that his shoulder injury 
probably happened at the same time as his fall in service.  
Regarding the hypertension claim, the veteran testified that 
he was examined one or two years after his active duty 
discharge in 1956 and that he was told he had hypertension.  
Since the service medical and personnel records for the 
veteran's Reserves service have potential relevance to the 
service connection claims for left shoulder rotator cuff 
repair and hypertension, VA has a duty to obtain these 
records.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding the information and 
evidence necessary to reopen a service 
connection claim for hemilaminectomy, 
diskectomy, cervical spine based on new 
and material evidence, and the evidence 
necessary to substantiate the claim on the 
merits.  The notice should include the 
reason why the last claim was denied and 
the specific evidence necessary to reopen 
the claim, as outlined by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  Attempt to obtain all medical and 
personnel records for the veteran's period 
of Reserve service after his August 1956 
discharge from active duty.  Document all 
attempts to obtain the records.

3.  Ask the veteran to sign the necessary 
release or submit any evidence he has 
pertaining to his left shoulder surgery in 
the 1970's.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claims.  If the 
claims remain denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time for response should be 
allowed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


